Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150957(98)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BANK OF NEW YORK MELLON, f/k/a BANK                                                                       Joan L. Larsen,
  OF NEW YORK, as Trustee for the Certificate                                                                         Justices
  Holders of CWABS, INC., ASSET-BACKED
  CERTIFICATES SERIES 2003-3,
              Plaintiff-Appellant,
  v                                                                 SC: 150957
                                                                    COA: 316521
                                                                    Wayne CC: 11-008424-CH
  JAAFAR K. JAAFAR and BADIA JAAFAR,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 2, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2015
         p1214
                                                                               Clerk